Citation Nr: 1329439	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  10-05 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured left arm and hand.

2.  Entitlement to service connection for residuals of a 
fractured right arm.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hernia.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION


The Veteran served on active duty from October 1971 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating July 2009 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at the RO in September 2011.  A hearing 
transcript is associated with the record.

In March 2012, the Board remanded this case for further 
evidentiary development.  The case has been returned to the 
Board for disposition.

In March 2013, the Board received additional evidence and 
argument form the Veteran without a waiver of consideration 
by the Agency of Original Jurisdiction (AOJ).  However, 
because this evidence only reflects continued treatment for 
hypertension, which was already established as being a 
current disability, the Board finds that this evidence is 
not relevant, and remand of that issue for consideration by 
the AOJ in the first instance is not required.  38 C.F.R. 
§ 20.1304(c).

The Board notes that, in addition to the paper claims file, 
there is a Virtual VA electronic claims file associated with 
the Veteran's claim.  A review of the documents in the 
electronic file reveals that they are either duplicative of 
the evidence in the paper claims file or are irrelevant to 
the issues on appeal.

The issues of service connection for bilateral pes planus 
and hearing loss disability have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.

The issues of service connection for residuals of a 
fractured left arm and hand, residuals of a fractured right 
arm, and hernia are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Sleep apnea is not shown at any time during the appeal 
period.

2.  Hypertension is not shown on active duty or within the 
initial post separation year, and is not etiologically 
related to disease or injury incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep apnea 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5701 (West 2002); 
38 C.F.R. § 3.303 (2012).

2.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5701 (West 2002); 38 
C.F.R. §§ 3.303, 3.309 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2012), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2012), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  Although the regulation 
previously required VA to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim, the regulation has been amended to eliminate that 
requirement for claims pending before VA on or after May 30, 
2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 38 
U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 
Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent to the Veteran all required 
notice in October 2008 and June 2009 letters, prior to the 
rating decision on appeal.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claims on appeal.  VA obtained 
all relevant medical treatment records identified by the 
Veteran.  These records have been associated with the claims 
file.  It is noted that the Veteran's service treatment 
records (STRs) are missing through no fault of his own.  In 
such circumstances, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The RO notified the 
Veteran of the unavailability of the STRs, except for pre-
induction exam and dental treatment records, and informed 
him in a November 2009 letter of alternative forms of 
evidence that he could substitute for the STRs.

VA further afforded the Veteran appropriate VA medical 
examinations.  Neither the Veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate the Veteran's claims; the Board is 
also unaware of any such evidence.

Furthermore, VA afforded the Veteran a hearing on appeal.  
The record shows that he along with his wife testified 
before the undersigned VLJ in September 2011.  A hearing 
transcript is associated with the claims file.  A VLJ who 
conducts a hearing must fulfill two duties:  First, the VLJ 
must fully explain the issues and, second, the VLJ must 
suggest the submission of evidence that may have been 
overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 
C.F.R. § 3.103(c)(2).  Here, the Veteran gave testimony as 
to his symptoms, date of onset, and treatment, which is 
essential evidence in his claim for VA benefits.  The VLJ 
asked questions designed to elicit any potentially relevant 
outstanding evidence in support his claim, to include nexus-
type evidence linking the claimed disorders to service.  It 
is noted that the Veteran has been represented throughout 
this appeal and the VLJ substantially complied with 38 
C.F.R. § 3.103.  See Bryant, supra.  The hearing focused on 
the elements necessary to substantiate the claim, and the 
Veteran, through his testimony, demonstrated that he had 
actual knowledge of the elements necessary to substantiate 
his claim for service connection.  It is noted that the 
Board subsequently remanded this case, in part, based on 
this testimony. 

Lastly, as indicted above, the Board previously reviewed the 
record, determined that additional development was 
necessary.  The Board has reviewed the development and finds 
substantial compliance with the requirements articulated in 
the Board's prior remand.  See Stegall v. West, 11 Vet. App. 
268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board will address the merits of the 
claims.

II.  Claims for Service Connection

The Veteran seeks service connection for hypertension and 
sleep apnea.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Factual Background

The Veteran and his wife testified in 2011 that the Veteran 
had a sleep disorder.  The Veteran's wife stated that he 
stopped breathing while sleeping.  See Hearing transcript at 
39; see also, Veteran's Statement dated May 2009.  The 
Veteran denied that he had had a sleep study showing sleep 
apnea.  The Veteran further testified that he had 
hypertension in service and that he was hospitalized around 
1985 with a blood pressure reading of 240/170 and given some 
pills.  The Veteran reported that he took these pills for 2 
years, he could not recall the name, but discontinued them 
when he changed duty stations.

In an undated letter to his Congressman, the Veteran stated 
that "Now in my later years my blood pressure is elevated to 
alarming levels as it did early in my Military career."  In 
a September 2011 statement, the Veteran's ex-wife reported 
that "The hypertension appeared when he began to lift 
weights competitively at Eielson Air Force Base in 
Fairbank's [sic] Alaska during the early 80s.  He was given 
medication to control the issue; however, the medication did 
not appear to help.  His hypertension was worse by the time 
we were restationed at Williams Air Force Base in Arizona."  
She noted that he had been hospitalized for a coupled hours 
for observation and until the blood pressure came under 
control.

Available service treatment records include dental treatment 
records that show elevated blood pressure in July 1988 
(130/76) and July 1989 (130/88).  Service records reflect 
that the Veteran was scheduled for voluntary separation 
October 1991 and had elected not to undergo a medical 
examination before retirement.

VA treatment records dated in 2008 reflect that the Veteran 
had high blood pressure reading at Wal-Mart a few days 
earlier.  By history, blood pressure was recorded as high in 
service some 20 years earlier, but never treated.  A May 
2009 VA treatment note reflects findings for hypertension 
and the Veteran was advised to take anti-hypertensive 
medication.  A June 2009 VA treatment note reflects a 
respiratory history.  The Veteran denied sleep apnea and 
other respiratory/pulmonary problems.

Report of VA examination dated in June 2012 reflects a 
diagnosis for hypertension initially diagnosed in September 
2008.  The examiner stated that he could not provide an 
opinion linking hypertension to service without resort to 
speculation because although there was history of 
hypertension in service, there were no objective records.  
In essence, the examiner states that without blood pressure 
readings in service he could not state that hypertension 
began in service and that, in regards to the dental clinic 
records showing elevated blood pressure, he noted that a 
diagnosis of hypertension "cannot be made on one reading 
particularly in dental as this can be an anxiety producing 
situation."

Report of VA examination dated in June 2012 reflects that 
the Veteran does not have nor ever had sleep apnea.  By 
history, the Veteran began to snore as he aged and his wife 
had told him he would stop breathing during sleep.  He 
reported poor sleep and use of over-the-counter sleep aid 
medication.  The Veteran reported symptoms of persistent 
daytime hypersomnolence.  The examiner stated that "There is 
no objective evidence of sleep apnea, no opinion indicated."

Legal Criteria

Initially, the Board notes the Veteran does not assert that 
his claimed problems are a result of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application 
in this matter.
 
Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.
 
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Establishing 
service connection generally requires (1) evidence of a 
current disability; (2) evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and 
the present disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); 38 C.F.R. § 3.303.  The requirement that a current 
disability exist is satisfied if the claimant had a 
disability at the time his claim for VA disability 
compensation was filed or during the pendency of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Hypertension shall be considered to have been incurred in or 
aggravated by service although not otherwise established 
during the period of service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 
3.307(a) (3), 3.309(a).

The Board is required to analyze the credibility and 
probative value of the evidence, account for any evidence 
that it finds persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 
516 (2006).  It is noted that competency of evidence differs 
from weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence 
to be made after the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").  In determining whether statements are credible, 
the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Analysis

Having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against 
service connection for hypertension and sleep apnea.  Sleep 
apnea is not shown at any time during the appeal period.  
Hypertension is not shown on active duty or within the 
initial post separation year, and although hypertension is 
documented roughly 15 years after service separation, it is 
not shown to be related to disease or injury incurred in 
service, including the elevated blood pressure readings 
noted in dental clinic records.

In regards to sleep apnea, the Board accepts that the 
Veteran, his wife, and ex-wife are competent to report the 
Veteran's symptoms, such as, snoring and halted breathing.  
See Layno, supra.  However, a diagnosis for sleep apnea is 
not susceptible to lay observation and Veteran along with 
his wife and ex-wife lack the requisite medical expertise to 
diagnose sleep apnea.  Therefore, such statements as to 
diagnosis have no probative value.
Because no current sleep apnea disability is shown, or shown 
during the pendency of this claim, the claim for service 
connection must be denied.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. 
Brown, 104 F. 3d 1328 (1997).  To the extent that there is 
lay evidence of symptoms of snoring or halted breathing 
during sleep, the Board notes that the Veteran has not 
identified or produced any acceptable evidence, medical or 
otherwise, that would tend to show current disease or injury 
to account for this complaint.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability due to disease or 
injury, there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit 
has noted that in order for a veteran to qualify for 
entitlement to compensation under those statutes, the 
veteran must prove existence of a disability, and one that 
has resulted from a disease or injury that occurred in the 
line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 
1356 (2001).  Therefore, with respect to the Veteran's 
report of snoring and halted breathing during sleep, the 
Board concludes that underlying disease or injury is not 
shown.

With respect to hypertension, to the extent that the 
Veteran, his wife, and ex-wife report that he had 
hypertension in service, the Board finds that these persons 
are not competent to diagnose hypertension.  First, the lay 
persons are not competent to diagnose hypertension because 
this is a medical determination based on more than isolated 
blood pressure readings, such as those shown in the dental 
clinic, and the Veteran along with his wife and ex-wife lack 
the requisite medical expertise to ascertain the existence 
of hypertension.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (Although it is error to categorically 
reject a non-expert opinion as to etiology, or nexus, not 
all questions of nexus are subject to non-expert opinion; 
whether a layperson is competent to provide a nexus opinion 
depends on the facts of the particular case).  While the 
Board accepts that the Veteran is competent to report the 
blood pressure findings as told or shown to him, Layno, 
supra, he is not competent to interpret these findings as 
consistent with a diagnosis for hypertension.  See Jandreau 
and Davidson, supra.  It is noted that for VA purposes 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken 2 or more times on at least 3 
different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  38 C.F.R. § 
4.104.  Therefore, the Veteran, his wife, and ex-wife are 
not competent to diagnose the Veteran as having had 
hypertension in service or within the initial post 
separation year.  As such, their statements have diminished 
probative value 

Second, to the extent that the Veteran suggests that he was 
diagnosed with chronic hypertension in service, the Board 
finds that he is not credible.  The Veteran declined a 
service separation examination, suggesting that he had no 
chronic disorders at the time of service separation and he 
is an inconsistent historian-having reported during his 
initial treatment for hypertension in 2008 that he was not 
treated for hypertension in service whereas he and his ex-
wife reported later that he had been hospitalized for high 
blood pressure and took antihypertensive medicaiton for 2 
years thereafter during service.  This coupled with the many 
years intervening service separation in 1991 and his post 
service diagnosis for hypertension in 2008 weigh against a 
finding that chronic hypertension had its onset in service 
or within the initial post separation year.  Furthermore, 
the Board finds it incongruous that the Veteran could recall 
a very specific blood pressure reading of 240/170 during a 
period of hospitalization in 1985 but could not recall the 
name of the medication prescribed and regularly took for 2 
years thereafter.

The Board notes that the Veteran has not presented any 
favorable medical opinion relating his current diagnosis for 
hypertension to service.  While VA requested a medical 
opinion in this regard, the examiner found that he could not 
render an opinion and essentially explained he could not 
provide an opinion without documented blood pressure 
readings contemporaneous with service or soon thereafter 
without resort to speculation.  The failure of an examiner 
to respond to a question posed for adjudication purposes is 
characterized as "non- evidence."  See Tirpak v. Derwinski, 
2 Vet. App. 609 (1992); Sklar v. Brown, 5 Vet. App. 140 
(1993); Perman v. Brown, 5 Vet. App. 237, 241 (1993).  An 
examiner's conclusion that a diagnosis or etiology is not 
possible without resort to speculation is a medical 
conclusion just as much as a firm diagnosis or a conclusive 
opinion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) 
(the examiner must explain the basis for such an opinion, or 
the basis must otherwise be apparent in the Board's review 
of the evidence).  Therefore, the Board finds that the VA 
examination weighs neither for nor against the Veteran's 
claim.

Accordingly, weighing the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claims.  There is no doubt to resolve. Gilbert, supra.


ORDER

Service connection for sleep apnea is denied.

Service connection for hypertension is denied.


REMAND

In March 2012, the Board remanded the case for additional 
evidentiary development to include a VA examination of the 
claimed disorders with a medical opinion on whether the 
disorders were linked to injury or disease incurred during 
active duty.

In June 2012, the Veteran underwent VA examinations for his 
claimed disorders.  The examiner essentially stated that an 
opinion was not possible for the hernia or arm disorders 
without resort to speculation.  In the case of hernia, the 
examiner specifically stated that:

There is no objective evidence of any 
complaint of hernia or objective evidence of 
hernia on any physical examination until May 
13, 2009.  It would be purely speculative to 
opine that the weight lifting from [the] 
veteran's active duty resulted in a hernia 18 
years later.  Intercurrent activities are 
unknown.

Here, the examiner does not explain why he discounted the 
Veteran's report of hernia type lump for many years prior to 
seeking treatment (to include testimony that his symptom of 
pain began in 1991) and, whether this evidence supports the 
Veteran's assertion that hernia began in service or 
developed later due to injury or disease (heavy weight 
lifting) in service.

In regards to the right and left arm disorders, the examiner 
opined that 

It is at least as likely as not that the 
veteran had a facture of one of his forearms 
while on active duty.  It would be speculative 
to opine that that the decrease ROM [range of 
motion] of the left wrist and forearm are due 
to a fractured left forearm while on active 
duty.

Although he reports that an opinion would be speculative, he 
provides a lengthy a rationale/discussion of the facts and 
medical history, noting that it was unclear which arm the 
Veteran had broken in service and indicating that the 
Veteran's ex-wife's statement suggested that the Veteran had 
re-broken the same arm.

Here, the report of examination does not clearly reflect 
whether there is objective evidence of residuals of fracture 
to either arm.  No x-rays were obtained yet the examiner 
opined that one of the arms was as likely as not fractured 
while on active duty based on the Veteran's ex-wife's 
statement that the Veteran had "broke his arm 'again'" and a 
news article of record indicating that the Veteran started 
lifting weights after he broke his arm-and assuming that the 
Veteran was on active duty because the article noted that he 
was a "command post controller."  Notably, subsequently, the 
Veteran vehemently denied having ever served as a "command 
post controller."  See VA Form 21-4138 (November 2012).

After review of the reports of examination for hernia and 
the arms, the Board finds that the opinions are not adequate 
and must be returned for an addendum explaining why an 
opinion is not possible, to include whether an opinion could 
not be provided because the limits of medical knowledge have 
been exhausted or whether additional testing or information 
could be obtained that would lead to a conclusive opinion.  
See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

Accordingly, the case is REMANDED for the following action:

1.	The RO or the AMC should undertake efforts 
to obtain the Veteran's service personnel 
records, to include his duty stations, 
assignments, and titles.  The RO or the AMC 
should clarify with the Veteran whether he 
seeks service connection for hernia status 
post repair of the left or right side.

2.	Then, the RO or the AMC should return the 
June 2012 VA examination reports for hernia 
and the forearms/hands to the examiner for 
preparation of an addendum.  The examiner 
should again review the claims file along 
with copies of any pertinent medical records 
located in the Veteran's Virtual VA file 
that are not in the claims file.

As the forearms/hands, the examiner should 
identify which forearm was "as likely as 
not" incurred on active duty and any 
residuals thereof.  A complete rationale is 
required.  The examiner should identify and 
explain the relevance or significance, as 
appropriate, of any history, clinical 
findings, medical knowledge or literature, 
etc., relied upon in reaching the 
conclusion(s).  Essentially, the examiner's 
medical opinion must contain not only clear 
conclusions with supporting data, but also a 
reasoned medical explanation connecting the 
two.

As to the hernia, the examiner should again 
review the record and provide an opinion on 
whether hernia is as likely as not (50 
percent or more) related to any disease or 
injury in service, to include weight lifting 
with consideration of the Veteran's report 
of pain in service and later development of 
lump.

If the examiner continues to believe that an 
opinion is not possible without resort to 
speculation, the examiner must explain fully 
why an opinion is not possible, to include 
whether an opinion could not be provided 
because the limits of medical knowledge have 
been exhausted or whether additional testing 
or information could be obtained that would 
lead to a conclusive opinion.  See Jones, 
supra.

If the examiner is not available, the claims 
file along with copies of any pertinent 
evidence located in Virtual VA that is not 
in the claims file should be forwarded to an 
appropriate VA physician, who should be 
instructed to provide the required opinions 
with supporting reasons.

Another examination of the Veteran should 
only be performed if determined to be 
necessary by the person providing the 
opinion.

3.	Then, the RO should also undertake any other 
development it determines to be warranted.

4.	After the development requested above has 
been completed to the extent possible, the 
RO should readjudicate the issues on appeal.  
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative should be furnished a 
Supplemental Statement of the Case and given 
the requisite opportunity to respond before 
the claims file is returned to the Board for 
further appellate action.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).







______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


